DECISION
The applicatioon of the above-named defendant for a review of the sentence of five years for second degree assault, imposed on March 29, 1967, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
This sentence appears proper, reasonable, and quite lenient, the crime, the individual, and the sentencing goals kept in mind, especially when it is considered that the presumption is that the sentencing judge was correct in his determination; that defendant has an extensive prior criminal record, including convictions of felony; that the sentence under consideration was originally suspended and defendant was not imprisoned until violation of the terms of the suspension. Further, defendant was paroled in April, 1969, and violated it in July, 1969.
We thank David Gliko, Esq., of the Montana Defender Project for his assistance to the defendant and to the Court.
SENTENCE REVIEW DIVISION _
_ Philip C. Duncan, chairman; and Paul G. Hatfield.